Exhibit 10.1

[EXECUTION VERSION]

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of July 21, 2011 and

amended and restated as of June 20, 2013

among

ZYNGA INC.,

The Lenders Party Hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC. and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA,

as Syndication Agent

BANK OF AMERICA, N.A.,

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 

WHITE & CASE LLP



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I Definitions

     1   

Section 1.1 Defined Terms

     1   

Section 1.2 Classification of Loans and Borrowings

     21   

Section 1.3 Terms Generally

     21   

Section 1.4 Accounting Terms; GAAP

     22   

ARTICLE II The Credits

     22   

Section 2.1 Commitments

     22   

Section 2.2 Loans and Borrowings

     23   

Section 2.3 Requests for Borrowings

     23   

Section 2.4 Funding of Borrowings

     24   

Section 2.5 Interest Elections

     24   

Section 2.6 Termination and Reduction of Commitments

     25   

Section 2.7 Repayment of Loans; Evidence of Debt

     26   

Section 2.8 Prepayment of Loans

     27   

Section 2.9 Fees

     27   

Section 2.10 Interest

     28   

Section 2.11 Alternate Rate of Interest

     29   

Section 2.12 Increased Costs

     29   

Section 2.13 Break Funding Payments

     30   

Section 2.14 Taxes

     31   

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     33   

Section 2.16 Mitigation Obligations; Replacement of Lenders

     35   

Section 2.17 Increase in the Aggregate Commitments

     36   

Section 2.18 Extension of Maturity Date

     38   

Section 2.19 Defaulting Lenders

     40   

ARTICLE III Representations and Warranties

     41   

Section 3.1 Organization; Powers

     41   

Section 3.2 Authorization; Enforceability

     41   

Section 3.3 Governmental Approvals; No Conflicts

     41   

Section 3.4 Financial Condition; No Material Adverse Change

     42   

Section 3.5 Properties

     42   

Section 3.6 Litigation and Environmental Matters

     42   

Section 3.7 Compliance with Laws and Agreements

     43   

Section 3.8 Investment Company Status

     43   

Section 3.9 Taxes

     43   

Section 3.10 ERISA

     43   

Section 3.11 Disclosure

     45   

Section 3.12 Subsidiaries

     45   



--------------------------------------------------------------------------------

Section 3.13 Solvency

     45   

Section 3.14 Anti-Terrorism Law

     46   

Section 3.15 FCPA

     46   

ARTICLE IV Conditions

     47   

Section 4.1 Restatement Effective Date

     47   

Section 4.2 Each Credit Event

     48   

ARTICLE V Affirmative Covenants

     49   

Section 5.1 Financial Statements; Ratings Change and Other Information

     49   

Section 5.2 Notices of Material Events

     51   

Section 5.3 Existence; Conduct of Business

     51   

Section 5.4 Payment of Taxes

     51   

Section 5.5 Maintenance of Properties; Insurance

     51   

Section 5.6 Books and Records; Inspection Rights

     52   

Section 5.7 ERISA-Related Information

     52   

Section 5.8 Compliance with Laws and Agreements

     53   

Section 5.9 Use of Proceeds

     53   

Section 5.10 Guarantors

     53   

ARTICLE VI Negative Covenants

     54   

Section 6.1 Indebtedness

     54   

Section 6.2 Liens

     54   

Section 6.3 Fundamental Changes

     55   

Section 6.4 Restricted Payments

     56   

Section 6.5 Restrictive Agreements

     57   

Section 6.6 Transactions with Affiliates

     58   

Section 6.7 Consolidated Total Debt to Consolidated Capitalization

     58   

Section 6.8 Minimum Cash Requirement

     58   

ARTICLE VII Events of Default

     58   

ARTICLE VIII The Administrative Agent

     60   

ARTICLE IX Miscellaneous

     63   

Section 9.1 Notices

     63   

Section 9.2 Waivers; Amendments

     65   

Section 9.3 Expenses; Indemnity; Damage Waiver

     66   

Section 9.4 Successors and Assigns

     68   

Section 9.5 Survival

     72   

Section 9.6 Counterparts; Integration; Effectiveness

     72   

Section 9.7 Severability

     73   

Section 9.8 Right of Setoff

     73   

Section 9.9 Governing Law; Jurisdiction; Consent to Service of Process

     73   



--------------------------------------------------------------------------------

Section 9.10 Waiver Of Jury Trial

     74   

Section 9.11 Headings

     74   

Section 9.12 Confidentiality

     75   

Section 9.13 Interest Rate Limitation

     76   

Section 9.14 No Advisory or Fiduciary Responsibility

     76   

Section 9.15 Electronic Execution of Assignments and Certain Other Documents

     77   

Section 9.16 USA PATRIOT Act

     77   

Section 9.17 Release of Guarantors

     77   

Section 9.18 Effect of the Amendment and Restatement of the Existing Credit
Agreement

     77   

SCHEDULES

 

Schedule 1    —    Permitted Holders Schedule 2.1    —    Commitments Schedule
3.6    —    Disclosed Matters Schedule 3.10    —    Plans Schedule 3.12    —   
Subsidiaries Schedule 6.2    —    Existing Liens Schedule 6.5    —    Existing
Restrictions

EXHIBITS

 

Exhibit A    —    Form of Assignment and Assumption Exhibit B    —    Form of
Borrowing Request Exhibit C    —    Form of Interest Election Request Exhibit D
   —    Form of Note Exhibit E    —    Form of Guaranty Agreement Exhibit F    —
   Form of Compliance Certificate Exhibit G    —    Form of Maturity Date
Extension Request Exhibit H    —    Form of Reaffirmation Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of June 20, 2013 among
ZYNGA INC., as Borrower, the LENDERS party hereto and MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) entered into that
certain Credit Agreement, dated as of July 21, 2011 (as amended and in effect
immediately prior to the Restatement Effective Date, the “Existing Credit
Agreement”), by and among the Borrower, the “Lenders” as defined therein (the
“Existing Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as “Administrative
Agent” as defined therein, pursuant to which the Existing Lenders provided
Commitments (as defined in the Existing Credit Agreement) on the Effective Date
in an aggregate principal amount of $1,000,000,000.

Subject to and upon the terms and conditions set forth herein, the parties
hereto wish to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement.

The parties hereto agree that, on the Restatement Effective Date (as hereinafter
defined), the Existing Credit Agreement shall be and is hereby amended and
restated as follows:

ARTICLE I

Definitions

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash interest expense and non-cash stock compensation expense) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period, less the amount of all net non-cash gains and non-cash credits
which were included in arriving at Consolidated Net Income for such period.

“Adjusted Consolidated Working Capital” means, at any time, Consolidated Current
Assets (but excluding therefrom all cash and Cash Equivalents) less Consolidated
Current Liabilities at such time.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 9.1.

“Agreement” means this Amended and Restated Revolving Credit Agreement, as the
same may hereafter be modified, supplemented, extended, amended, restated or
amended and restated from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of 1 month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.14(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that if any
Defaulting Lender exists at such time, the Applicable Percentage shall be
calculated disregarding such Defaulting Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth across from the caption “Applicable Rate for
Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Commitment Fee” in the
table below, as the case may be, based upon the Consolidated Leverage Ratio, as
more fully described below.

 

     Level 1   Level 2   Level 3   Level 4

Consolidated Leverage Ratio

   Less than 2.0:1.00   Less than 2.5:1.00 but
greater than or equal to
2.0:1.00   Less than
3.0:1.00 but
greater than or
equal to 2.5:1.00   Greater than or
equal to 3.0:
1.00

Commitment Fee

   0.250%   0.300%   0.350%   0.400%

Applicable Rate for Eurodollar Loans

   1.500%   1.750%   2.000%   2.250%

Applicable Rate for ABR Loans

   0.500%   0.750%   1.000%   1.250%

 

2



--------------------------------------------------------------------------------

The Consolidated Leverage Ratio shall be determined on the basis of the most
recent certificate of the Borrower to be delivered pursuant to Section 5.1(c),
for the most recently ended fiscal quarter or fiscal year of the Borrower, as
applicable, and any change in the Consolidated Leverage Ratio shall be effective
one Business Day after the date on which the Administrative Agent receives such
certificate; provided, that for so long as the Borrower has not delivered such
certificate when due pursuant to Section 5.1(c), the Consolidated Leverage Ratio
shall be deemed to be at Level 4 until the respective certificate is delivered
to the Administrative Agent.

“Approved Fund” has the meaning set forth in Section 9.4.

“Arrangers” means Morgan Stanley Senior Funding, Inc. and Goldman Sachs Bank
USA, in their capacity as joint lead arrangers and joint bookrunners, and any
successor thereto.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning set forth in Section 2.17(d).

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Zynga Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Effective
Date and any similar lease entered into after the Effective Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations.

“Cash Equivalents” means any of the following: (i) direct obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), (ii) any marketable debt securities with
Investment Grade Ratings at the time of acquisition thereof and
(iii) investments in money market funds that are rated at least “AAA” or the
equivalent thereof by S&P and Moody’s, if applicable.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the Securities and
Exchange Commission thereunder), other than the Permitted Holders, of Equity
Interests in the Borrower representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests in the
Borrower (or such Person); or (b) persons who were (i) directors of the Borrower
on the Restatement Effective Date, (ii) nominated by the board of directors of
the Borrower or (iii) appointed by directors that were directors of the Borrower
on the Restatement Effective Date or directors nominated as provided in the
preceding clause (ii), in each case other than any person whose initial
nomination or appointment occurred as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors on the board of directors of the Borrower (other than any such
solicitation made by the board of directors of the Borrower), ceasing to occupy
a majority of the seats (excluding vacant seats) on the board of directors of
the Borrower.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel

 

4



--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 9.13.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Loans hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.6, (b) increased from time
to time pursuant to Section 2.17 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 2.18 or
Section 9.4. The initial amount of each Lender’s Commitment as of the
Restatement Effective Date is set forth on Schedule 2.1. The initial aggregate
amount of the Lenders’ Commitments as of the Restatement Effective Date is
$200,000,000.

“Commitment Date” has the meaning set forth in Section 2.17(b).

“Commitment Fee” has the meaning set forth in Section 2.9(a).

“Commitment Increase” has the meaning set forth in Section 2.17(a).

“Communications” has the meaning set forth in Section 9.1.

“Company Headquarters” means the corporate headquarters of the Borrower located
at 699 Eighth Street, San Francisco, CA 94103.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning set forth in Section 2.18(a).

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, adjusted to exclude the effect of, without duplication, and to
the extent reflected in the statement of such Consolidated Net Income for such
period, (a) expense or benefit from income taxes, (b) the net effect of interest
income and expense, (c) the net gain or loss from legal settlements in an
aggregate amount pursuant to this clause (c) not to exceed $10,000,000 during
any Measurement Period, (e) depreciation and amortization, (f) stock-based
compensation expense, (g) restructuring charges in an aggregate amount pursuant
to this clause (g) not to exceed $10,000,000 during any Measurement Period,
(h) impairment of intangible assets, (i) any extraordinary charges, losses,
income or gains determined in accordance with GAAP, (j) any other non-cash
income (excluding any items that represent short-term accruals in the ordinary
course of business which are expected to be paid in cash within 90 days of the
date of determination, provided that if such amounts are not subsequently paid
in cash within such period of time, same shall be deducted in determining
Consolidated Adjusted EBITDA on said

 

5



--------------------------------------------------------------------------------

90th day (and for any period that includes such date)), and (k) any other
non-cash charges, non-cash expenses or non-cash losses of the Borrower or any
Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of, or a
reserve for, cash charges for any future period); provided, however that
(i) increases in deferred revenue for such period shall be added back to
Consolidated Net Income in calculating Consolidated Adjusted EBITDA for such
period, (ii) decreases in deferred revenue for such period shall be subtracted
from Consolidated Net Income in calculating Consolidated Adjusted EBITDA for
such period, and (iii) cash payments made in such period or in any future period
in respect of such non-cash charges, expenses or losses (excluding any such
charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of, or a reserve for, cash charges for any future period)
shall be subtracted from Consolidated Net Income in calculating Consolidated
Adjusted EBITDA in the period when such payments are made, all as determined on
a consolidated basis.

“Consolidated Capitalization” means, as at any date of determination, the sum of
Consolidated Total Debt and Consolidated Net Worth.

“Consolidated Current Assets” means, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of the Borrower and its Subsidiaries at such time, but excluding the
current portion of any Indebtedness under this Agreement and the current portion
of any other long-term Indebtedness which would otherwise be included therein.

“Consolidated Leverage Ratio” means, as of the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated Adjusted EBITDA
for such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded (a) the income of any Person that is not a consolidated Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, any consolidated Subsidiary during such period,
(b) the income of, and any amounts referred to in clause (a) above paid to, any
consolidated Subsidiary of the Borrower to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon such Subsidiary or any law applicable
to such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not wholly owned by the
Borrower to the extent such income or loss or such amounts are attributable to
the noncontrolling interest in such consolidated Subsidiary.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Worth” means stockholders’ equity, as shown on the Borrower’s
most recent consolidated balance sheet delivered pursuant to Section 5.1(a) or
(b), adjusted on any day which is not the last day of a fiscal quarter or fiscal
year of the Borrower, by (x) subtracting therefrom in the amount of all
Restricted Payments (other than Restricted Payments made pursuant to
Section 6.4(c)) after the date of the consolidated balance sheet last delivered
pursuant to Section 5.1(a) or (b) and (y) adding thereto all increases to
stockholders’ equity as would be shown on the Borrower’s consolidated balance
sheet prepared as of such date, but only to reflect issuances of Equity
Interests by the Borrower after the date of the most recent consolidated balance
sheet delivered pursuant to Section 5.1(a) or (b).

“Consolidated Total Debt” of the Borrower and its Subsidiaries, on any date,
means all Indebtedness of the Borrower and its Subsidiaries on such date, as
would be required to appear as a liability on a consolidated balance sheet of
the Borrower and its Subsidiaries, prepared as of such date in accordance with
GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cumulative Retained Excess Cash Flow Amount” means an amount (not less than
zero) equal to, initially, $0, which amount (x) shall be increased, at the time
of the delivery of the annual financial statements required pursuant to
Section 5.1(a) (beginning with the delivery of such annual financial statements
for the year ended December 31, 2013), by the amount of Excess Cash Flow for the
immediately preceding Excess Cash Flow Period, and (y) shall be reduced by the
aggregate amount of Restricted Payments theretofore paid or made pursuant to
Section 6.4(b) on or after the Restatement Effective Date.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declining Lender” has the meaning set forth in Section 2.18.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless, in each
case, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to such funding or payment (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been

 

7



--------------------------------------------------------------------------------

satisfied, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Effective Date” means July 21, 2011.

“Eligible Assignee” has the meaning set forth in Section 2.17(c).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance or
noncompliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any combination of
Equity Interests and/or cash until any such conversion or exchange.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under subsection .22, .23, .25, .26, .27, .28, .29, .30,
.31, .32, .34 or .35 of PBGC Regulation Section 4043 the requirement of
Section 4043(a) of ERISA that it be notified of such event; (b) the termination
of any Plan under Section 4041(c) of ERISA; (c) the institution of proceedings
by the PBGC under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (d) the failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
(e) the failure to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA, whether or not waived; or a determination that any
Plan is, or is expected to be, considered an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA; (f) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA with respect to a Plan; (g) the complete or partial
withdrawal of any Borrower, Subsidiary or any ERISA Affiliate from a
Multiemployer Plan which results in the imposition of Withdrawal Liability or
the reorganization or insolvency under Title IV of ERISA of any Multiemployer
Plan or (h) a determination that any Multiemployer Plan is in endangered or
critical status under Section 432 of the Code or Section 305 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Article VII.

 

9



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of expenditures actually made by the
Borrower and its Subsidiaries in cash during such period (including, without
limitation, (x) expenditures for the payment of financing fees and (y) capital
expenditures) to the extent that such expenditures are not expensed during such
period or are not deducted in calculating Consolidated Net Income, (ii) the
aggregate amount of Restricted Payments made during such period (on a
consolidated basis) by the Borrower and its Subsidiaries pursuant to Section 6.4
(other than Section 6.4(b) and (c)), except to the extent such Restricted
Payments are made through the issuance of additional Equity Interests of the
same class or are financed with proceeds of one or more Qualified Equity
Issuances by the Borrower, (iii) the aggregate amount of Investments (excluding
Investments in Unrestricted Cash) and acquisitions made during such period
(excluding intercompany investments among the Borrower and its consolidated
Subsidiaries which would be eliminated in consolidation, but not excluding
investments or acquisitions which result in a third person becoming a
consolidated Subsidiary) to the extent that such Investments and acquisitions
were financed with internally generated cash flow of the Borrower and its
Subsidiaries and (iv) the increase, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period.

“Excess Cash Flow Period” means each fiscal year of the Borrower, beginning with
the fiscal year ended December 31, 2013; provided that the first Excess Cash
Flow Period shall instead begin on July 1, 2013 and end on December 31, 2013.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on (or measured by) its net income
or gross profit, franchise Taxes, and branch profits Taxes, in each case
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes and (b) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.16(b)), any United States withholding Tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a), (c) Taxes attributable to such recipient’s failure to comply
with Section 2.14(f), (d) any U.S. withholding Taxes imposed under FATCA and
(e) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender or the Administrative Agent (other than a Foreign
Lender).

“Executive Order” has the meaning set forth in Section 3.14(a).

“Existing Credit Agreement” has the meaning set forth in the second introductory
paragraph hereto.

 

10



--------------------------------------------------------------------------------

“Existing Lender” shall have the meaning set forth in the second introductory
paragraph hereto.

“Existing Maturity Date” has the meaning set forth in Section 2.18(a).

“Extension Effective Date” has the meaning set forth in Section 2.18(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated as of June 20, 2013, by and
among the Borrower and Morgan Stanley Senior Funding, Inc.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance or corporate controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

11



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities (other than to the extent that the primary obligations that are the
subject of such indemnification obligation would be considered Indebtedness
hereunder).

“Guarantor” means any Material Subsidiary of the Borrower (other than a Material
Subsidiary that is a (a) direct or indirect subsidiary of any Person that is not
a Domestic Subsidiary or (b) a Domestic Subsidiary if substantially all of its
assets consist of Equity Interests of one or more Foreign Subsidiaries) that has
delivered a Guaranty or a joinder agreement to a Guaranty pursuant to
Section 5.10 hereof.

“Guaranty” means the Guarantee by Big Dog Holdings LLC pursuant to that certain
Guaranty Agreement entered into on August 24, 2012, each joinder agreement
thereto and each other Guaranty entered into pursuant to Section 5.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Date” has the meaning set forth in Section 2.17(a).

“Increasing Lender” has the meaning set forth in Section 2.17(b).

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety

 

12



--------------------------------------------------------------------------------

bonds or similar arrangements, (g) all Guarantees of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, and
(h) all obligations of the kind referred to in clauses (a) through (g) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned or acquired by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Information” has the meaning set forth in Section 9.12(a).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.5.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect investment by such
Person, including by means of (i) the purchase or other acquisition of Equity
Interests or debt or other securities of another Person, (ii) a loan, advance or
capital contribution to, Guarantee or

 

13



--------------------------------------------------------------------------------

assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person or (iii) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such other
Person.

“Investment Grade Ratings” means a rating equal to or higher than “Baa3” (with
stable outlook) by Moody’s and a rating equal to or higher than “BBB-” (with
stable outlook) by S&P; provided, however, that if either Moody’s and/or S&P
changes its rating system, the applicable ratings shall be the equivalent
ratings after such changes.

“IRS” means the U.S. Internal Revenue Service.

“Lenders” means the Persons listed on Schedule 2.1 on the Restatement Effective
Date and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption or pursuant to Section 2.17, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Guaranty, any joinder agreements to any
Guaranty delivered pursuant to Section 5.10 hereof, the Fee Letter and the
Reaffirmation Agreement.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders under this Agreement or any Guaranty.

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or more of the Borrower and its Subsidiaries in a principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, at any date of determination, a Domestic Subsidiary
of the Borrower (a) whose total assets as of the most recent available quarterly
or year-end financial statements were equal to or greater than 5% of the total
assets of the Borrower and its Subsidiaries at such date or (b) whose gross
revenues as of the most recent available quarterly or year-end financial
statements were equal to or greater than 5% of the consolidated gross revenues
of the Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

“Maturity Date” means June 20, 2018, as such date may be extended pursuant to
Section 2.18.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit G hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.18.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ended on such date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
could be an obligation to contribute of) the Borrower or a Subsidiary or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary or an ERISA
Affiliate contributed to or had an obligation to contribute to such plan.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.2 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

15



--------------------------------------------------------------------------------

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Note” has the meaning set forth in Section 2.7.

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Loan
Document (including all interest which accrues after the commencement of any
case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Borrower or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

“OFAC” has the meaning set forth in Section 3.14(b)(v).

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such Administrative Agent, Lender or other recipient
and the jurisdiction imposing such Tax (other than connections arising from such
Administrative Agent, Lender or recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and the
other Loan Documents; excluding, however, such taxes that are Other Connection
Taxes imposed with respect to an assignment (other than such taxes imposed with
respect to an assignment that occurs as a result of the Borrower’s request
pursuant to Section 2.16(b)).

“Participant” has the meaning set forth in Section 9.4(c)(i).

“Participant Register” has the meaning set forth in Section 9.4(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by the Borrower, any Subsidiary or any ERISA Affiliate or
with respect to which any of the Borrower, any Subsidiary or any ERISA
Affiliate has actual or contingent liability.

 

16



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
supplier’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, encroachments and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

(g) Uniform Commercial Code financing statements filed (or similar filings under
applicable law) solely as a precautionary measure in connection with operating
leases.

“Permitted Holders” means any Person listed on Schedule 1.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA maintained or contributed to by
the Borrower, a Subsidiary or any ERISA Affiliate or to which the Borrower, a
Subsidiary or an ERISA Affiliate has or could have an obligation to contribute,
and each such plan subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA for the five-year period immediately
following the latest date on which the Borrower, a Subsidiary or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to (or
is deemed under Section 4069 of ERISA to have maintained or contributed to or to
have had an obligation to contribute to, or otherwise to have liability with
respect to) such plan.

 

17



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 9.1.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Equity.

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.

“Qualified Equity Issuances” means any issuance of any equity interest by the
Borrower constituting common stock or Qualified Preferred Equity.

“Qualified Preferred Equity” means any Preferred Equity of Borrower, so long as
the terms of any such Preferred Equity (a) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the date
occurring 91 days after the Maturity Date at the time of the issuance, (b) do
not require the cash payment of dividends or distributions prior to the date
occurring 91 days after the Maturity Date at the time of the issuance, (c) do
not contain any financial performance covenants, and (d) do not grant the
holders thereof any voting rights except for (i) voting rights required to be
granted to such holders under applicable law, (ii) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of Borrower, or liquidations involving Borrower
and (iii) in the case of Preferred Equity that is convertible into common stock,
voting on an “as converted” basis.

“Reaffirmation Agreement” means the Reaffirmation Agreement executed by the
Guarantor, substantially in the form of Exhibit H attached hereto.

“Register” has the meaning set forth in Section 9.4(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning set forth in Article VIII.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the aggregate outstanding principal amount
of the Loans at such time. The Commitment and Loans of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

18



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning set forth in Article VIII.

“Responsible Officer” means any of the President and Chief Executive Officer,
Senior Vice President and Chief Financial Officer of the applicable Loan Party,
or any person designated by any such Loan Party in writing to the Administrative
Agent from time to time, acting singly.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.2).

“Restricted Cash” means cash or Cash Equivalents of the Borrower or any
Subsidiary of the Borrower, that (i) appear (or would be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower, (ii) are subject
to any Lien in favor of any Person (other than any such Liens securing (and only
securing) the Obligations) or (iii) are subject to binding contractual or legal
obligations that result in such cash or Cash Equivalents being not otherwise
generally available for use by the Borrower or such Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC business, or any successor thereto.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Subsidiaries, taken as a whole, is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower and its Subsidiaries, taken as a whole, (b) the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole, is not less than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries, taken as a whole, on their debts
as they become absolute and matured, (c) the Borrower and its Subsidiaries,
taken as a whole, do not intend to, and do not believe that they will, incur
debts or liabilities (including current obligations and contingent liabilities)
beyond their ability to pay such debts and liabilities as they mature in the
ordinary course of business and (d) the Borrower and its Subsidiaries, taken as
a whole, are not engaged in business or a transaction, and are not about to
engage in business or a transaction, in relation to which their property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).

 

19



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means any subsidiary of the Borrower.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” means Goldman Sachs Bank USA, in its capacity as syndication
agent hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Assets” means the total assets of Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.1(a) or (b).

 

20



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the use
of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or any
Domestic Subsidiary of the Borrower that is a Loan Party, other than Restricted
Cash.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein (other than the Existing Credit Agreement)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified (subject to any restrictions on such amendments, amendments
and restatements, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and

 

21



--------------------------------------------------------------------------------

assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
No. 159 (ASC 825) (or any similar accounting principle) permitting or requiring
a Person to value its financial liabilities or Indebtedness at the fair value
thereof.

ARTICLE II

The Credits

Section 2.1 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) the aggregate outstanding principal amount of such
Lender’s Loans exceeding such Lender’s Commitment or (b) the sum of the
aggregate outstanding principal amount of all Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

22



--------------------------------------------------------------------------------

Section 2.2 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders in accordance with their
respective Applicable Percentages. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.3 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or telecopy (a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day prior to the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B attached hereto and signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account or accounts to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.

 

23



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.4 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 Noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Applicable Percentage of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Applicable Percentage available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.5 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated among the Lenders holding the Loans comprising such Borrowing in
accordance with their respective Applicable Percentages, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

24



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written request (an “Interest Election Request”) in substantially the
form of Exhibit C attached hereto and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.6 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

25



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.8, the sum of the aggregate outstanding principal amount of Loans
would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be applied to the
Lenders in accordance with their respective Applicable Percentages.

Section 2.7 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

26



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (each such promissory note being called a “Note” and all such promissory
notes being collectively called the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in substantially the form of Exhibit D attached hereto. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.4) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.8 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (subject to the requirements of Section 2.13), subject to
prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or delivery of written notice) or telecopy of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.6, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.6. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the Lenders
in accordance with their respective Applicable Percentages. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10 and any
costs incurred as contemplated by Section 2.13.

Section 2.9 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (other than any Defaulting Lender) a commitment fee,
which shall accrue at the relevant percentage set forth in the row entitled
“Commitment Fee” in the definition of “Applicable Rate” on the daily amount of
the unused Commitment of such Lender during the period from and including the
Restatement Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Restatement Effective Date; provided that any commitment fees accruing after the
date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

27



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.10 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, at all times when an Event of Default listed
in paragraph (a) or (b) of Article VII has occurred hereunder and is continuing,
all overdue amounts outstanding hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

28



--------------------------------------------------------------------------------

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.12 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Indemnified Taxes and Excluded Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

29



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments hereunder
or the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive (or has retroactive effect), then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration, or otherwise), (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.8(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

30



--------------------------------------------------------------------------------

Section 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
or withholding for any Taxes, except as required by law. If any applicable law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after making such deduction or withholding
(including such deductions and withholdings applicable to additional sums
payable under this Section) the Administrative Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefore, for the full amount of any Indemnified
Taxes paid by the Administrative Agent or such Lender, as the case may be, or
required to be withheld or deducted from any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

31



--------------------------------------------------------------------------------

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Foreign Lender, if it is legally entitled to do so, shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

(ii) executed originals of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN;

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
portfolio interest certificate in compliance with Section 2.14(f)(iii), IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate in compliance with
Section 2.14(f)(iii) on behalf of such partner or partners; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made unless, in the Foreign Lender’s sole determination exercised
in good faith, such completion would subject such Foreign Lender to any material
cost or expense or would materially prejudice the legal or commercial position
of such Foreign Lender.

In addition, any Lender that is a U.S. Person and the Administrative Agent shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

 

32



--------------------------------------------------------------------------------

reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax. In addition, the Administrative Agent and each
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by the Administrative Agent or such Lender.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such other
documentation reasonably requested by the Borrower and the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements or to determine the amount to deduct and
withhold from such payment.

(h) If any Lender or the Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that
(w) any Lender or the Administrative Agent may determine, in its sole discretion
exercised in good faith consistent with the policies of such Lender or the
Administrative Agent, whether to seek a refund for any Taxes; (x) any Taxes that
are imposed on a Lender or the Administrative Agent as a result of a
disallowance or reduction of any Tax refund with respect to which such Lender or
the Administrative Agent has made a payment to the Loan Party pursuant to this
Section shall be treated as an Indemnified Tax for which the Loan Party is
obligated to indemnify such Lender or the Administrative Agent pursuant to this
Section without any exclusions or defenses; (y) nothing in this Section shall
require the Lender or the Administrative Agent to disclose any confidential
information to a Loan Party (including, without limitation, its tax returns);and
(z) neither any Lender nor the Administrative Agent shall be required to pay any
amounts pursuant to this Section for so long as a Default or Event of Default
exists.

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.12, Section 2.13 or Section 2.14, or otherwise) prior to 12:00 noon,
New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
1 Pierrepont Plaza, 7th Floor,

 

33



--------------------------------------------------------------------------------

Brooklyn, New York, 11201 and except that payments pursuant to Section 2.12,
Section 2.13 Section 2.14 and Section 9.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment or performance hereunder
shall be due on a day that is not a Business Day, the date for payment or
performance shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such

 

34



--------------------------------------------------------------------------------

amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b) or paragraph (d) of this Section, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
(iii) any Lender is a Defaulting Lender or a Non-Consenting Lender or (iv) any
Lender is a Declining Lender under Section 2.18, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.4), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments, (iv) such assignment
does not conflict with applicable law and (v) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, (x) the applicable
assignee shall have consented to, or shall consent to, the applicable amendment,
waiver or consent and (y) the Borrower exercises its rights pursuant to this
clause (b) with respect to all Non-Consenting Lenders relating to the applicable
amendment, waiver or consent. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

35



--------------------------------------------------------------------------------

Section 2.17 Increase in the Aggregate Commitments. (a) The Borrower may, from
time to time after the Restatement Effective Date, by notice to the
Administrative Agent, request that the aggregate amount of the Commitments be
increased by a minimum amount equal to $25,000,000 or an integral multiple of
$5,000,000 in excess thereof (each a “Commitment Increase”), to be effective as
of a date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that no Default shall have occurred and
be continuing as of the date of such request or as of the applicable Increase
Date, or shall occur as a result thereof and, provided, further, that at no time
shall the total aggregate Commitments hereunder exceed $300,000,000.

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment. If the Lenders
notify the Administrative Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment. It is agreed and understood that no Lender shall be obligated to
increase its Commitment and any such determination to increase its Commitment
shall be in the sole discretion of such Lender.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Persons reasonably
acceptable to the Administrative Agent (each, an “Eligible Assignee”) to
participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such

 

36



--------------------------------------------------------------------------------

Lender pursuant to the second to last sentence of Section 2.17(b)) as of such
Increase Date; provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:

(i) (A) a certificate of the Borrower signed by an authorized officer of the
Borrower (1) certifying and attaching the resolutions adopted by the board of
directors or other applicable governing body of the Borrower approving the
Commitment Increase and the corresponding modifications to this Agreement, and
(2) certifying that, immediately before and immediately after giving effect to
such increase, (x) the representations and warranties contained in Article III
and the other Loan Documents are true and correct in all material respects on
and as of the Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section, the representations and warranties contained in
Section 3.4(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 5.1, and (y) no Default exists and, if requested by the
Administrative Agent, (B) an opinion of counsel for the Borrower (which may be
in-house counsel) in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters relating to the Commitment Increase;

(ii) a joinder agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to such Assuming Lender, the Borrower and the
Administrative Agent, duly executed by such Assuming Lender, the Administrative
Agent and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

(e) On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.17(d), in the event any Loans are then outstanding, (i) each relevant
Increasing Lender and Assuming Lender shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required in
order to cause, after giving effect to the applicable Commitment Increase and
the application of such amounts to make payments to such other Lenders, the
Loans to be held ratably by all Lenders as of such date in accordance with their
respective Applicable Percentages (after giving effect to the Commitment
Increase), (ii) the Borrower shall be deemed to have prepaid and reborrowed all
outstanding Loans made to it as of such Commitment Increase Date (with each such
borrowing to consist of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 2.2) and (iii) the Borrower shall pay to the Lenders the
amounts, if any, payable under Section 2.13 as a result of such prepayment.

(f) This Section shall supersede any provisions in Section 2.15 or Section 9.2
to the contrary.

 

37



--------------------------------------------------------------------------------

Section 2.18 Extension of Maturity Date. (a) The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy thereof to each of the Lenders) not less than 30 days
prior to the then existing maturity date for Commitments hereunder (the
“Existing Maturity Date”), request that the Lenders extend the Existing Maturity
Date in accordance with this Section; provided that the Borrower may not make
more than two Maturity Date Extension Requests following the Restatement
Effective Date. Each Maturity Date Extension Request shall (i) specify the date
to which the Maturity Date is sought to be extended; provided that such date is
no more than one calendar year from the then scheduled Maturity Date,
(ii) specify the changes, if any, to the Applicable Rate to be applied in
determining the interest payable on Loans of, and fees payable hereunder to,
Consenting Lenders (as defined below) in respect of that portion of their
Commitments (and related Loans) extended to such new Maturity Date and the time
as of which such changes will become effective (which may be prior to the
Existing Maturity Date), and (iii) specify any other amendments or modifications
to this Agreement to be effected in connection with such Maturity Date Extension
Request, provided that no such changes or modifications requiring approvals
pursuant to Section 9.2(b) shall become effective prior to the then existing
Maturity Date unless such other approvals have been obtained. In the event a
Maturity Date Extension Request shall have been delivered by the Borrower, each
Lender shall have the right to agree to the extension of the Existing Maturity
Date and other matters contemplated thereby on the terms and subject to the
conditions set forth therein (each Lender agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender not agreeing thereto being referred to herein as a “Declining Lender”),
which right may be exercised by written notice thereof, specifying the maximum
amount of the Commitment of such Lender with respect to which such Lender agrees
to the extension of the Maturity Date, delivered to the Borrower (with a copy to
the Administrative Agent) not later than a day to be agreed upon by the Borrower
and the Administrative Agent following the date on which the Maturity Date
Extension Request shall have been delivered by the Borrower (it being understood
that any Lender that shall have failed to exercise such right as set forth above
shall be deemed to be a Declining Lender). If a Lender elects to extend only a
portion of its then existing Commitment, it will be deemed for purposes hereof
to be a Consenting Lender in respect of such extended portion and a Declining
Lender in respect of the remaining portion of its Commitment. If Consenting
Lenders shall have agreed to such Maturity Date Extension Request in respect of
Commitments held by them, then, subject to paragraph (d) of this Section, on the
date specified in the Maturity Date Extension Request as the effective date
thereof (the “Extension Effective Date”), (i) the Existing Maturity Date of the
applicable Commitments shall, as to the Consenting Lenders, be extended to such
date as shall be specified therein, (ii) the terms and conditions of the
Commitments of the Consenting Lenders (including interest and fees payable in
respect thereof), shall be modified as set forth in the Maturity Date Extension
Request and (iii) such other modifications and amendments hereto specified in
the Maturity Date Extension Request shall (subject to any required approvals
(including those of the Required Lenders having been obtained, if applicable),
except that any such other modifications and amendments that do not take effect
until the Existing Maturity Date shall not require the consent of any Lender
other than the Consenting Lenders) become effective.

(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.16 and 9.4, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Commitments subject to a
Maturity Date Extension Request that it has

 

38



--------------------------------------------------------------------------------

not agreed to extend) with a Lender or other financial institution that will
agree to such Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender in respect of the
Commitment assigned to and assumed by it on and after the effective time of such
replacement.

(c) If a Maturity Date Extension Request has become effective hereunder, on the
Existing Maturity Date, the Commitment of each Declining Lender shall, to the
extent not assumed, assigned or transferred as provided in paragraph (b) of this
Section, terminate, and the Borrower shall repay all the Loans of each Declining
Lender, to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder (accordingly, the
Commitment of any Consenting Lender shall, to the extent the amount of such
Commitment exceeds the amount set forth in the notice delivered by such Lender
pursuant to paragraph (a) of this Section and to the extent not assumed,
assigned or transferred as provided in paragraph (b) of this Section, be
permanently reduced by the amount of such excess, and, to the extent not
assumed, assigned or transferred as provided in paragraph (b) of this Section,
the Borrower shall prepay the proportionate part of the outstanding Loans of
such Consenting Lender, in each case together with accrued and unpaid interest
thereon to but excluding the Existing Maturity Date and all fees and other
amounts payable in respect thereof on or prior to the Existing Maturity Date),
it being understood that such repayments may be funded with the proceeds of new
Borrowings made simultaneously with such repayments by the Consenting Lenders,
which such Borrowings shall be made ratably by the Consenting Lenders in
accordance with their extended Commitments.

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.2 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section, or any amendment or modification of the terms
and conditions of the Commitments and Loans of the Consenting Lenders effected
pursuant thereto, shall be deemed to (i) violate the last sentence of
Section 2.6(c) or Section 2.15(c) or any other provision of this Agreement
requiring the ratable reduction of Commitments or the ratable sharing of
payments or (ii) require the consent of all Lenders or all affected Lenders
under Section 9.2(b).

(f) The Borrower, the Administrative Agent and the Consenting Lenders may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section.

 

39



--------------------------------------------------------------------------------

Section 2.19 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.2.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.9 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions

 

40



--------------------------------------------------------------------------------

set forth therein, that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.1 Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and (to the extent the concept
is applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.2 Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the Guarantors
has duly executed and delivered each of the Loan Documents to which it is party,
and each of such Loan Documents constitute its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.3 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) those approvals, consents,
registrations, filings or other actions, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect, (b) except
as could not reasonably be expected to have a Material Adverse Effect, will not
violate any applicable law or regulation or any order of any Governmental
Authority, (c) will not violate any charter, by-laws or other organizational
document of the Borrower or any of its Subsidiaries, (d) except as could not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any

 

41



--------------------------------------------------------------------------------

indenture, agreement or other instrument (other than the agreements and
instruments referred to in clause (c)) binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (e) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

Section 3.4 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended December 31, 2012, December 31, 2011 and December 31,
2010, reported on by Ernst & Young LLP, independent public accountants and
(ii) as of and for the fiscal quarter ended March 31, 2013, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the unaudited financial statements
referred to in clause (ii) above.

(b) Since December 31, 2012, no event, development or circumstance exists or has
occurred that has had or could reasonably be expected to have a material adverse
effect on the business, property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries, taken as a whole or on the
ability of the Borrower to consummate the Transactions.

Section 3.5 Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in or rights to use, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to, used in and necessary to its business as currently conducted, and
the use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.6 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
any other Loan Document or the Transactions.

 

42



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

(c) Since the Restatement Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted in
or could reasonably be expected to result in a Material Adverse Effect.

(d) The parties acknowledge that the Borrower has disclosed certain litigation
matters in its public securities-related filings but, as of the date of this
Agreement, the Borrower represents and warrants to the Lenders that those
matters are not reasonably expected to result in a Material Adverse Effect based
on circumstances presently known by the Borrower and its Subsidiaries.

Section 3.7 Compliance with Laws and Agreements ; No Default. Each of the
Borrower and its Subsidiaries is in compliance with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

Section 3.8 Investment Company Status. None of the Borrower or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

Section 3.9 Taxes. Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed with respect to income, properties or operations of the Borrower and
its Subsidiaries, (ii) such returns accurately reflect in all material respects
all liability for Taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby and (iii) each of the Borrower and each of its
Subsidiaries has paid or caused to be paid all Taxes required to have been paid
by it, except Taxes that are being contested in good faith by appropriate
proceedings and, to the extent required by GAAP, for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

Section 3.10 ERISA. (a) Schedule 3.10 sets forth each material Plan as of the
Restatement Effective Date. Each Plan is in compliance in form and operation
with its terms and with ERISA and the Code (including without limitation the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations, except where any
failure to comply could not result in any material liability. Each Plan (and
each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a

 

43



--------------------------------------------------------------------------------

favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and, nothing has occurred since the
date of such determination that would adversely affect such determination (or,
in the case of a Plan with no determination, nothing has occurred that would
materially adversely affect the issuance of a favorable determination letter or
otherwise materially adversely affect such qualification). No ERISA Event has
occurred, or is reasonably expected to occur, other than as could not,
individually or in the aggregate, result in material liability.

(b) There exists no material Unfunded Pension Liability with respect to any
Plan, except as could not reasonably be expected to result in a Material Adverse
Effect.

(c) None of the Borrower, any Subsidiary or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Subsidiary or any ERISA Affiliate, threatened, which would reasonably be
expected to be asserted successfully against any Plan and, if so asserted
successfully, would reasonably be expected either singly or in the aggregate to
result in material liability.

(e) The Borrower, any Subsidiary and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
material liability.

(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 302 or 304 of ERISA. The Borrower,
any Subsidiary, and any ERISA Affiliate have not ceased operations at a facility
so as to become subject to the provisions of Section 4062(e) of ERISA, withdrawn
as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions. None of the Borrower,
any Subsidiary or any ERISA Affiliate have incurred or reasonably expect to
incur any liability to PBGC except as could not reasonably be expected to result
in material liability, save for any liability for premiums due in the ordinary
course or other liability which could not reasonably be expected to result in
material liability, and no lien imposed under the Code or ERISA on the assets of
the Borrower or any Subsidiary or any ERISA Affiliate exists or, to the
knowledge of the Borrower, is likely to arise on account of any Plan. None of
the Borrower, any Subsidiary or any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

 

44



--------------------------------------------------------------------------------

(g) Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as could not reasonably be expected to
result in a material liability. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as could not reasonably
be expected to result in a Material Adverse Effect. Neither the Borrower nor any
of its Subsidiaries has incurred any material obligation in connection with the
termination of, or withdrawal from, any Non-U.S. Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities, except as could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.11 Disclosure. All written information or oral information provided in
formal presentations or in any meeting or conference call with Lenders (other
than any projected financial information and other than information of a general
economic or industry specific nature) furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished and when taken as a whole) does not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not materially misleading; provided that, with respect to any projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, any of which are beyond
the Borrower’s control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projected financial information may differ
significantly from the projected results and such differences may be material).

Section 3.12 Subsidiaries. Schedule 3.12 sets forth as of the Effective Date a
list of all Subsidiaries and the percentage ownership (directly or indirectly)
of the Borrower therein. Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the shares of
capital stock or other ownership interests of all Subsidiaries of the Borrower
are fully paid and non-assessable and are owned by the Borrower, directly or
indirectly, free and clear of all Liens other than Liens permitted under
Section 6.2.

Section 3.13 Solvency. As of the Restatement Effective Date, the Borrower is,
individually and together with its Subsidiaries, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be, Solvent.

 

45



--------------------------------------------------------------------------------

Section 3.14 Anti-Terrorism Law. (a) To the extent applicable, neither Borrower
nor any of its Subsidiaries is in violation of any legal requirement relating to
any laws with respect to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the USA Patriot Act.

(b) Neither Borrower nor any of its Subsidiaries is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) Neither Borrower nor any of its Subsidiaries (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of a Person described in Section 3.14(b)(i)-(v) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

(d) The Borrower will not use, and will not permit any of its Subsidiaries to
use, the proceeds of the Loans or otherwise make available such proceeds to any
Person described in Section 3.14(b)(i)-(v) above, for the purpose of financing
the activities of any Person described in Section 3.14(b)(i)-(v) above or in any
other manner that would violate any Anti-Terrorism Laws.

Section 3.15 FCPA. No part of the proceeds of the Loans will be used by the
Borrower or any of its Subsidiaries, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or any applicable anti-corruption law.

 

46



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.1 Restatement Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.2):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note in advance of the Restatement
Effective Date.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors of the Borrower and the sole member of the
Guarantor approving the transactions contemplated by the Loan Documents to which
it is a party and the execution and delivery of such Loan Documents to be
delivered by such Loan Party on the Restatement Effective Date, and all
documents evidencing other necessary corporate or limited liability company
action and governmental approvals, if any, with respect to the Loan Documents
and (ii) all other documents reasonably requested by the Administrative Agent
relating to the organization, existence and good standing of the Guarantor and
the Borrower and authorization of the transactions contemplated hereby.

(e) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and the Guarantor (or its sole member,
as applicable) and the Borrower certifying the names and true signatures of the
officers of such entity (or its sole member, as applicable) authorized to sign
the Loan Documents to which it is a party, to be delivered by such entity on the
Restatement Effective Date and the other documents to be delivered hereunder on
the Restatement Effective Date.

(f) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed on behalf of the Borrower by the
President, a Vice President or a Financial Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.2 as of the Restatement Effective Date.

 

47



--------------------------------------------------------------------------------

(g) The Lenders, the Administrative Agent and the Arrangers shall have received
all fees required to be paid by the Borrower on the Restatement Effective Date,
and all expenses required to be reimbursed by the Borrower for which invoices
have been presented at least three business days prior to the Restatement
Effective Date, on or before the Restatement Effective Date.

(h) The Administrative Agent shall have received, to the extent reasonably
requested by any of the Lenders at least five Business Days prior to the
Restatement Effective Date, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(i) The Guarantor shall have duly authorized, executed and delivered the
Reaffirmation Agreement.

(j) On the Restatement Effective Date, all then outstanding loans under the
Existing Credit Agreement shall have been repaid in full, together with all
accrued and unpaid interest and fees (including Commitment Fees (under and as
defined in the Existing Credit Agreement)) and other amounts owing thereunder,
whether or not such interest, fees or other amounts are actually due and payable
at such time pursuant to the Existing Credit Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

Section 4.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and the effectiveness of any Commitment Increase
pursuant to Section 2.17 or any extension of the Maturity Date pursuant to
Section 2.18, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, Commitment Increase or
extension, as applicable, except that (i) for purposes of this Section, the
representations and warranties contained in Section 3.4(a) shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.1 and (ii) to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; and

 

48



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing,
Commitment Increase or extension, as applicable, no Default shall have occurred
and be continuing.

Each Borrowing, Commitment Increase and extension of the Maturity Date shall be
deemed to constitute a representation and warranty by the Borrower that the
conditions specified in paragraphs (a) and (b) of this Section have been
satisfied as of the date thereof.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.1 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP, or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception (other than a qualification related to the maturity of the Commitments
and the Loans at the Maturity Date) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

49



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit F attached hereto (i) certifying as to whether a Default has
occurred and is continuing as of the date thereof and, if a Default has occurred
and is continuing as of the date thereof, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating the Consolidated Leverage Ratio
for the Measurement Period ending on the last day of the applicable fiscal
quarter or fiscal year for which such financial statements are being delivered,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.7 and 6.8 as of the last day of the applicable fiscal quarter or
fiscal year for which such financial statements are being delivered,
(iv) setting forth the amount of Restricted Payments (other than Restricted
Payments made pursuant to Section 6.4(c)) made during the respective fiscal
quarter or fiscal year and demonstrating compliance with Section 6.4 (as well as
showing the Cumulative Retained Excess Cash Flow Amount as in effect at the end
of the respective fiscal year (containing reasonably detailed calculations of
the Excess Cash Flow and showing the changes as a result thereof to the
Cumulative Retained Excess Cash Flow Amount)) and (v) if and to the extent that
any change in GAAP that has occurred since the date of the audited financial
statements referred to in Section 3.4 had an impact on such financial
statements, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be, in each case that is not
otherwise required to be delivered to the Administrative Agent pursuant hereto,
provided, that such information shall be deemed to have been delivered on the
date on which such information has been posted on the Borrower’s website on the
Internet at http://www.zynga.com (or any successor page) or at
http://www.sec.gov; and

(e) promptly following any request in writing (including any electronic message)
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request.

Information required to be delivered pursuant to Section 5.1(a) or
Section 5.1(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
information, or provides a link thereto on the Borrower’s website on the
Internet at http://www.zynga.com (or any successor page) or at
http://www.sec.gov; or (ii) on which such information is posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which the
Lenders and the Administrative Agent have been granted access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

50



--------------------------------------------------------------------------------

Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 5.3 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.3 and (ii) none of the Borrower or any of its Material Subsidiaries
shall be required to preserve, renew or keep in full force and effect its
rights, licenses, permits, privileges or franchises where failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.4 Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay all Tax liabilities, including all Taxes imposed upon it or
upon its income or profits or upon any properties belonging to it that, if not
paid, could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, and all lawful claims
other than Tax Liabilities which, if unpaid, would become a Lien upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Section 6.2, in both cases except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and (b) to the
extent required by GAAP, the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

Section 5.5 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property used in
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty events excepted, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(b) maintain insurance with financially sound and reputable insurance companies
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

 

51



--------------------------------------------------------------------------------

Section 5.6 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries full, true and correct in all material respects are made and are
sufficient to prepare financial statements in accordance with GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender (pursuant to the request
made through the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided, that the Borrower or such Subsidiary
shall be afforded the opportunity to participate in any discussions with such
independent accountants), all at such reasonable times and as often as
reasonably requested (but no more than once annually if no Event of Default
exists). Notwithstanding anything to the contrary in this Section, none of the
Borrower or any of its Subsidiaries shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives) is prohibited by applicable law or (iii) is subject to
attorney, client or similar privilege or constitutes attorney work-product.

Section 5.7 ERISA-Related Information. The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within 15 days
after the Borrower, any Subsidiary or any ERISA Affiliate files a Schedule B (or
such other schedule as contains actuarial information) to IRS Form 5500 in
respect of a Plan with Unfunded Pension Liabilities, a copy of such IRS Form
5500 (including the Schedule B); (b) promptly and in any event within 30 days
after the Borrower, any Subsidiary or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, a certificate of the chief financial
officer of the Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by such Borrower, Subsidiary, or ERISA Affiliate from the PBGC or any
other governmental agency with respect thereto; provided that, in the case of
ERISA Events under paragraph (d) of the definition thereof, the 30-day period
set forth above shall be a 10-day period, and, in the case of ERISA Events under
paragraph (b) of the definition thereof, in no event shall notice be given later
than the occurrence of the ERISA Event; (c) promptly, and in any event within 30
days, after becoming aware that there has been (i) a material increase in
Unfunded Pension Liabilities (taking into account only Pension Plans with
positive Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable;
(ii) the existence of potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans, (iii) the adoption of, or the
commencement of contributions to, any Plan subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA by the Borrower, any Subsidiary
or any ERISA Affiliate, or (iv)

 

52



--------------------------------------------------------------------------------

the adoption of any amendment to a Plan subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which results in a material
increase in contribution obligations of the Borrower, any Subsidiary or any
ERISA Affiliate, a detailed written description thereof from the chief financial
officer of the Borrower; and (d) if, at any time after the Restatement Effective
Date, the Borrower, any Subsidiary or any ERISA Affiliate maintains, or
contributes to (or incurs an obligation to contribute to), a Pension Plan or
Multiemployer Plan which is not set forth in Schedule 3.10, then the Borrower
shall deliver to the Administrative Agent an updated Schedule 3.10 as soon as
practicable, and in any event within 10 days after the Borrower, such Subsidiary
or such ERISA Affiliate maintains, or contributes to (or incurs an obligation to
contribute to), thereto.

Section 5.8 Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.9 Use of Proceeds. The proceeds of the Loans will be used only for
working capital and general corporate purposes, including, without limitation,
for stock repurchases under stock repurchase programs approved by the Borrower
and for acquisitions not prohibited hereunder. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

Section 5.10 Guarantors. If, as of the date of the most recently available
financial statements delivered pursuant to Section 5.1(a) or (b), as the case
may be, any Person shall have become a Material Subsidiary, then the Borrower
shall, within 30 days (or such longer period of time as the Administrative Agent
may agree in its sole discretion) after delivery of such financial statements,
cause such Material Subsidiary to enter into a guaranty agreement (a “Guaranty”)
in substantially the form of Exhibit E hereto, or, if a Guaranty has previously
been entered into by a Material Subsidiary (and remains in effect), a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent to such Guaranty, unless (a) such Material Subsidiary is a direct or
indirect subsidiary of any Person that is not a Domestic Subsidiary or (b) such
Material Subsidiary is a Domestic Subsidiary if substantially all of its assets
consist of Equity Interests of one or more Foreign Subsidiaries. If requested by
the Administrative Agent, the Administrative Agent shall receive an opinion of
counsel for the Borrower in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any Guaranty delivered pursuant to this
Section, dated as of the date of such Guaranty.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.1 Indebtedness. The Borrower will not permit Consolidated Total Debt
in an aggregate principal amount at any time outstanding to exceed the greater
of (x) $500,000,000 and (y) 20% of Total Assets.

Section 6.2 Liens . The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Restatement Effective Date and set forth in Schedule 6.2 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Subsidiary other than
improvements thereon or proceeds thereof and (ii) such Lien shall secure only
those obligations which it secures on the Restatement Effective Date and any
refinancing, extension, renewal or replacement thereof that does not increase
the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Restatement Effective Date prior to
the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and any refinancing, extension, renewal or replacement thereof that does not
increase the outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness that is not prohibited by Section 6.1, (ii) such security interests
and the Indebtedness secured thereby are initially incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary other than improvements thereon or proceeds
thereof;

 

54



--------------------------------------------------------------------------------

(e) licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;

(f) the interest and title of a lessor under any lease, license, sublease or
sublicense entered into by the Borrower or any Subsidiary in the ordinary course
of its business and other statutory and common law landlords’ Liens under
leases;

(g) in connection with the sale or transfer of any assets in a transaction not
prohibited hereunder, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;

(h) in the case of any joint venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(i) Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;

(j) Liens on earnest money deposits of cash or cash equivalents made in
connection with any acquisition not prohibited hereunder;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Subsidiaries in the ordinary course of business; and

(m) other Liens securing obligations in an aggregate amount at any time
outstanding not to exceed the greater of (x) $150,000,000 and (y) 6.0% of Total
Assets; provided that Liens on assets of Borrower and its Subsidiaries (other
than liens on the Company Headquarters) shall not secure obligations in an
aggregate amount at any time outstanding in excess of $50,000,000.

Section 6.3 Fundamental Changes. (a) The Borrower will not, and will not permit
any Subsidiary to, (x) merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, (y) sell,
transfer, lease, enter into any sale-leaseback transactions with respect to, or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of

 

55



--------------------------------------------------------------------------------

the assets of the Borrower and its Subsidiaries, taken as a whole, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or (z) liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:

(i) any Subsidiary or any other Person may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that any such merger or consolidation involving a Guarantor must
result in a Guarantor as the surviving entity);

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary;

(iv) any Loan Party may sell, transfer, lease or otherwise dispose of its assets
to any other Loan Party;

(v) in connection with any acquisition, any Subsidiary may merge into or
consolidate with any other Person, so long as the Person surviving such merger
or consolidation shall be a Subsidiary (provided that any such merger or
consolidation involving a Guarantor must result in a Guarantor as the surviving
entity);

(vi) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and

(vii) any Subsidiary may merge into or consolidate with any other Person in a
transaction not otherwise prohibited hereunder and all or substantially all of
the Equity Interests of any Subsidiary may be sold, transferred or otherwise
disposed of, so long as the aggregate consideration received in respect of any
such mergers or consolidations, sales, transfers or other disposals pursuant to
this clause (vii) shall not exceed, at any time, the greater of (a) $500,000,000
and (b) 10% of Total Assets.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related or complementary thereto.

Section 6.4 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries, to authorize, declare or make any Restricted Payments with
respect to the Borrower or any of its Subsidiaries, except that:

(a) the Borrower and its Subsidiaries may make Restricted Payments in an
aggregate amount not to exceed $500,000,000, so long as no Default or Event of
Default then exists or would result therefrom;

 

56



--------------------------------------------------------------------------------

(b) the Borrower and its Subsidiaries may make additional Restricted Payments in
an aggregate amount not to exceed Cumulative Retained Excess Cash Flow Amount as
in effect immediately before the respective Restricted Payment, so long as no
Default or Event of Default then exists or would result therefrom; and

(c) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any direct or indirect wholly-owned Subsidiary of the Borrower (and, in
the case of a Restricted Payment by a non-wholly owned Subsidiary to the
Borrower and any of its other Subsidiaries and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests).

Section 6.5 Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or of any
Subsidiary to Guarantee Indebtedness of the Borrower or any other Subsidiary
under the Loan Documents; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any other
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Restatement Effective Date identified on Schedule 6.5 (and shall
apply to any extension or renewal of, or any amendment or modification
materially expanding the scope of, any such restrictions or conditions taken as
a whole), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets of the Borrower or any Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or assets to be sold
and such sale is not prohibited hereunder, (iv) the foregoing shall not apply to
any agreement or restriction or condition in effect at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (v) the foregoing shall not apply to customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures,
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vii) clause (a) of the foregoing shall not
apply to customary provisions in leases, licenses, sub-leases and sub-licenses
and other contracts restricting the assignment thereof, (viii) the foregoing
shall not apply to restrictions or conditions set forth in any agreement
governing Indebtedness not prohibited by Section 6.2; provided that such
restrictions and conditions are customary for such Indebtedness and are no more
restrictive, taken as a whole, than the comparable restrictions and conditions
set forth in this Agreement as determined in the good faith judgment of the
board of directors or other applicable governing body of the Borrower, and
(ix) the foregoing shall not apply to restrictions on cash or other deposits
(including escrowed funds) imposed under contracts entered into in the ordinary
course of business.

 

57



--------------------------------------------------------------------------------

Section 6.6 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than between or among the Borrower and its Subsidiaries and
not involving any other Affiliate except as otherwise permitted hereunder),
except (a) on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) payment of customary directors’ fees, reasonable out-of-pocket
expense reimbursement, indemnities (including the provision of directors and
officers insurance) and compensation arrangements for members of the board of
directors, officers or other employees of the Borrower or any of its
Subsidiaries, (c) transactions approved by a majority of the disinterested
directors of Borrower’s or the applicable Subsidiary’s, as the case may be,
board of directors or equivalent governing body, (d) transactions disclosed in
the second and third paragraph under the heading “Transactions with Related
Persons” set forth in the Borrower’s Proxy Statement for the 2013 Annual Meeting
of Stockholders filed by the Borrower with the Securities and Exchange
Commission on April 25, 2013, (e) any transaction involving amounts less than
$500,000 individually and $5,000,000 in the aggregate and (f) any Restricted
Payment permitted by Section 6.4.

Section 6.7 Consolidated Total Debt to Consolidated Capitalization. The Borrower
will at no time permit the ratio of Consolidated Total Debt to Consolidated
Capitalization to exceed 30%.

Section 6.8 Minimum Cash Requirement. The Borrower will at no time permit the
aggregate Unrestricted Cash of the Borrower and its Domestic Subsidiaries that
are Loan Parties to be less than $200,000,000.

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any of the Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

58



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.2, Section 5.3 (solely with respect to the
Borrower’s existence), Section 5.9 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any of the Loan Documents (other than those specified in
clause (a), (b) or (d) of this Article of this Agreement), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure shall have continued after the applicable grace period, if any;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Debtor Relief Law, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

59



--------------------------------------------------------------------------------

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in excess of $75,000,000 in
the aggregate shall be rendered against the Borrower, any Subsidiary or any
combination thereof (to the extent not paid or covered by a reputable and
solvent independent third-party insurance company which has not disputed
coverage) and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment and such action shall
not be stayed;

(l) one or more ERISA Events shall have occurred, other than as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the obligations hereunder or thereunder, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints Morgan Stanley Senior Funding,
Inc. as the Administrative Agent and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. Except, in each case, as set forth in the
sixth paragraph of this Article, the provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

 

60



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2 or in the other
Loan Documents); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

61



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

If the Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition hereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and the Administrative
Agent, remove the Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States; provided
that, in the event that such successor or Administrative Agent appointed by the
Required Lenders is not one of Morgan Stanley Senior Funding, Inc., Goldman
Sachs Bank USA, Bank of America, N.A. or JP Morgan Chase Bank, N.A., or any of
their respective affiliates, and so long as no Event of Default shall have
occurred and be continuing, the Borrower shall have the right to consent to such
successor Administrative Agent (such consent not to be unreasonably withheld or
delayed). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier date as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent

 

62



--------------------------------------------------------------------------------

may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Article). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under any Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under any Guaranty pursuant to this
paragraph.

ARTICLE IX

Miscellaneous

Section 9.1 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 699 8th Street, San Francisco, CA 94103
Attention: Devang Shah (email: legalnotices@zynga.com), with a copy to Whitney
Chang (email: whitney@zynga.com);

 

63



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at Morgan Stanley Senior Funding,
Inc., 1 Pierrepont Plaza, 7th Floor Brooklyn, New York, 11201, Attention: Agency
Team, (Telecopy No. 212 507 6680); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

The Borrower agrees that the Administrative Agent may make the Communications
(as defined below) available to the Lenders by posting the Communications on
IntraLinks, the Internet or another similar electronic system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) be responsible or liable for
damages arising from the unauthorized use by others of information or other
materials obtained through internet, electronic, telecommunications or other
information transmission, except to the extent that such damages have resulted
from the willful misconduct or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction).

 

64



--------------------------------------------------------------------------------

Section 9.2 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, however, that no such amendment, waiver or consent shall:
(i) extend or increase the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby; provided, however,
that notwithstanding clause (ii) or (iii) of this Section 9.2(b), only the
consent of the Required Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the default rate set forth in Section 2.10(c),
(iv) change Section 2.15(b), Section 2.15(c) or any other Section hereof
providing for the ratable treatment of the Lenders, in each case in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release all or substantially all of the
value of any Guaranty, without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Article VIII or
Section 9.17 (in which case such release may be made by the Administrative Agent
acting alone), (vi) change any of the provisions of this Section or the
percentage referred to in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or (vii) waive
any condition set forth in Section 4.1 (other than as it relates to the payment
of fees and expenses of counsel), or, in the case of any Loans made on the
Restatement Effective Date, Section 4.2, without the written consent of each
Lender. Notwithstanding anything to the contrary herein, (i) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior

 

65



--------------------------------------------------------------------------------

written consent of the Administrative Agent, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (iii) this Agreement may be amended to
provide for a Commitment Increase in the manner contemplated by Section 2.17 and
the extension of the Maturity Date as contemplated by Section 2.18 and (iv) the
provisions of Section 2.17 requiring the Borrower to offer a Commitment Increase
to the Lenders prior to any other Person may be amended or waived with the
consent of the Required Lenders.

Section 9.3 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, Syndication Agent, Arrangers and their respective
Affiliates, including, without limitation, the reasonable and documented fees,
disbursements and other charges of one firm of counsel for the Administrative
Agent, Syndication Agent and Arrangers, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction) in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement, any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
documented out-of-pocket expenses incurred by the Administrative Agent,
Syndication Agent, Arrangers or any Lender, including, without limitation, the
fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and Arrangers, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction and in the case of an actual or potential conflict of
interest where the Administrative Agent or any Arranger affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected person), in connection
with the enforcement or protection of its rights in connection with this
Agreement or any other Loan Document, including its rights under this Section,
or in connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Syndication
Agent, the Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, costs or reasonable and documented expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery

 

66



--------------------------------------------------------------------------------

of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, or, in the case of the Administrative Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or the Borrower or any Affiliate of the Borrower);
provided that such indemnity shall not, as to any Indemnitee, be available
(w) with respect to Taxes (and amounts relating thereto), the indemnification
for which shall be governed solely and exclusively by Section 2.14, (x) to the
extent that such losses, claims, damages, liabilities, costs or reasonable and
documented expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) if arising from a material breach by
such Indemnitee or one of its Affiliates of its obligations under this Agreement
or any other Loan Document (as determined by a court of competent jurisdiction
by final and non-appealable judgment) or (z) if arising from any dispute between
and among Indemnitees that does not involve an act or omission by the direct
parent of the Borrower, the Borrower or its Subsidiaries (as determined by a
court of competent jurisdiction by final and non-appealable judgment) other than
any proceeding against the Administrative Agent or Arrangers in such capacity.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) Without limiting in any way the indemnification obligations of the Borrower
pursuant to Section 9.3(b) or of the Lenders pursuant to Section 9.3(c), to the
extent permitted by applicable law, each party hereto shall not assert, and
hereby waives, any claim against any Indemnitee or the Borrower or any of its
Subsidiaries, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the Transactions or any Loan or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and non-appealable judgment of a court of competent jurisdiction.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

67



--------------------------------------------------------------------------------

Section 9.4 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (but not to the Borrower or an
Affiliate thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default listed in any of paragraphs (a), (b), (h) or (i) of Article VII
has occurred and is continuing, any other assignee and provided further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment, an Affiliate of a Lender, an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or a greater amount
that is an integral multiple of $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

68



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E) no such assignment shall be made to (i) any Loan Party nor any Affiliate of
a Loan Party or (ii) any Defaulting Lender or any of its subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii); and

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

For the purposes of this Section, the term “Approved Fund” has the following
meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

69



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.12, Section 2.13, Section 2.14 and Section 9.3); provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and amounts on the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 9.4(b)(iv), except to the
extent that such losses, claims, damages or liabilities are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the

 

70



--------------------------------------------------------------------------------

Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(b), Section 2.15(d) or Section 9.3(c),
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (but not to the Borrower or an Affiliate thereof) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.12, Section 2.13 and
Section 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.8 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.15(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or Section 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Participants entitled to the benefits of Section 2.12, Section 2.13 and
Section 2.14 are entitled to such benefits subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or

 

71



--------------------------------------------------------------------------------

any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.5 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Section 2.12, Section 2.13, Section 2.14 and Section 9.3 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments, the resignation of the Administrative Agent,
the replacement of any Lender, or the termination of this Agreement or any
provision hereof.

Section 9.6 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative

 

72



--------------------------------------------------------------------------------

Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 9.9 Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

 

73



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10 Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

74



--------------------------------------------------------------------------------

Section 9.12 Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and to not use the Information for any purpose except in connection with
the Loan Documents, except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, or to any credit insurance provider relating
to the Borrower and its obligations, in each case whom it reasonably determines
needs to know such information in connection with this Agreement and the
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any rating agency or regulatory authority or self-regulatory
authority having or claiming oversight over Administrative Agent, any Lender or
any of their respective Affiliates, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (in which case
the Administrative Agent or such Lender, as applicable, agrees, to the extent
permitted by applicable law, to inform the Borrower promptly thereof), (iv) to
any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or prospective Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all memoranda or other information received from or on behalf of the Borrower
relating to the Borrower or its business that is clearly identified by the
Borrower as confidential, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL

 

75



--------------------------------------------------------------------------------

NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR ITS
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the Transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Subsidiaries, or any other Person and (B) neither the Administrative Agent,
any Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the Transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

76



--------------------------------------------------------------------------------

Section 9.15 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

Section 9.17 Release of Guarantors. In the event that all the Equity Interests
in any Guarantor are sold, transferred or otherwise disposed of to a Person
other than the Borrower or its Subsidiaries in a transaction permitted under
this Agreement, the Administrative Agent shall, at the Borrower’s expense,
promptly take such action and execute such documents as the Borrower may
reasonably request to terminate the guarantee of such Guarantor.

Section 9.18 Effect of the Amendment and Restatement of the Existing Credit
Agreement. (a) On the Restatement Effective Date, (i) the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement,
(ii) each of the commitments of the Existing Lenders under the Existing Credit
Agreement shall be terminated and, to the extent that such Existing Lenders
constitute Lenders hereunder, shall be replaced with their respective
Commitments hereunder, and (iii) all loans and other amounts owing under the
Existing Credit Agreement shall be repaid as provided in Section 4.1(j). The
parties hereto acknowledge and agree that, except as otherwise expressly
provided herein (including, without limitation, Section 4.1(j)), this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation of the Obligations under the
Existing Credit Agreement or the other Loan Documents as in effect prior to the
Restatement Effective Date and which remain outstanding as of the Restatement
Effective Date.

 

77



--------------------------------------------------------------------------------

(b) On and after the Restatement Effective Date, (i) all references to the
Existing Credit Agreement or the Credit Agreement in the Loan Documents (other
than this Agreement) shall be deemed to refer to this Agreement, (ii) all
references to any section (or subsection) of the Existing Credit Agreement or
the Credit Agreement in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Restatement Effective Date, all references to this Agreement herein (including
for purposes of indemnification and reimbursement of fees) shall be deemed to be
references to the Existing Credit Agreement as amended and restated hereby.

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the other Loan Documents remain in full force and
effect.

(d) Notwithstanding anything to the contrary, it is understood and agreed that
all indemnification and reimbursement provisions set forth in the Existing
Credit Agreement shall survive and shall apply for the benefit of the
Administrative Agent, the Arrangers and the Existing Lenders for all periods
prior to the Restatement Effective Date.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ZYNGA INC.,

as Borrower

By:   /s/ Mark Vranesh Name:   Mark Vranesh Title:   Chief Financial Officer

Signature Page to Zynga Inc. Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and as a Lender

By:   /s/ Subhalakshmi Ghosh-Kohli   Name: Subhalakshmi Ghosh-Kohli   Title:
Authorized Signatory

Signature Page to Zynga Inc. Revolving Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title: Authorized Signatory

Signature Page to Zynga Inc. Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Ronald J. Drobny   Name: Ronald J. Drobny   Title: Senior Vice
President

Signature Page to Zynga Inc. Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ Tina Ruyter   Name: Tina Ruyter   Title: Executive Director

Signature Page to Zynga Inc. Revolving Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented, extended and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

      [Assignor [is] [is not] a Defaulting Lender]

2.      Assignee:

  

 

      [and is an Affiliate of [identify Lender]]

3.      Borrower:

   Zynga Inc. (the “Company”)

4.      Administrative Agent:

   Morgan Stanley Senior Funding, Inc., as administrative agent under the Credit
Agreement

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Page 2

 

5.      Credit Agreement:

   Amended and Restated Revolving Credit Agreement, dated as of July 21, 2011
and amended and restated as of June 20, 2013, among Zynga Inc., as Borrower, the
Lenders party thereto and Morgan Stanley Senior Funding, Inc., as Administrative
Agent.

6.      Assigned Interest:

  

 

Facility Assigned

   Aggregate Amount  of
Commitment/Loans
for all Lenders    Amount of
Commitment/Loans
Assigned    Percentage Assigned
of
Commitment/Loans1  

Revolving Facility

   $    $      %   

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR],

By:      

Name:

Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE],

By:      

Name:

Title:

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



--------------------------------------------------------------------------------

Exhibit A

Page 3

 

Consented to and Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE AGENT,

By:      

Name:

Title:

 

[Consented to:

 

ZYNGA INC.,

By:      

Name:

Title:]2

 

 

2 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 



--------------------------------------------------------------------------------

ANNEX I

ZYNGA INC. CREDIT AGREEMENT

Standard Terms and Conditions for

Assignment and Assumption

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.1(a) and
5.1(b) thereof, as applicable, and such other documents and information as it
has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; (b) agrees that it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) appoints and authorizes each of
the Administrative Agent and the Syndication Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Syndication Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

Annex I

Page 2

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) the Assignee shall be
a party to the Credit Agreement and, to the extent provided in this Assignment
and Assumption, have the rights and obligations of a Lender thereunder and under
the other Loan Documents and (ii) the Assignor shall, to the extent provided in
this Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Loan Documents.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other means of electronic imaging shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

BORROWING REQUEST

Morgan Stanley Senior Funding, Inc., as Administrative Agent

for the Lenders party to the

Credit Agreement referred to below

1 Pierrepont Plaza,

7th Floor Brooklyn,

New York, 11201

Attention: Agency Team

[Date]

Ladies and Gentlemen:

The undersigned, Zynga Inc. (the “Borrower”), refers to the Amended and Restated
Revolving Credit Agreement, dated as of July 21, 2011 and amended and restated
as of June 20, 2013 (as the same may be further amended, restated, amended and
restated, modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (each a “Lender”
and collectively, the “Lenders”) and you, as Administrative Agent for such
Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.3 of
the Credit Agreement, that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section 2.3
of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                         20__.1

(ii) The aggregate principal amount of the Proposed Borrowing is
[                        ]2.

(iii) The Proposed Borrowing is to consist of [ABR Loans] [Eurodollar Loans].

 

1  Shall be a Business Day at least one Business Day in the case of ABR Loans
and at least three Business Days in the case of Eurodollar Loans, in each case,
after the date hereof, provided that any such notice shall be deemed to have
been given on a certain day only if given before 12 Noon (New York City time) in
the case of ABR Loans or before 11:00 a.m. (New York City time) in the case of
Eurodollar Loans, on such day.

2  Such amount to be stated Dollars.



--------------------------------------------------------------------------------

Exhibit B

Page 2

 

[(iv) The initial Interest Period for the Proposed Borrowing is
[one/two/three/six/nine/twelve months][insert period less than one month]3.]

(v) The location and number of the account or accounts to which funds are to be
disbursed is as follows:

[Insert location and number of the account(s)]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties of the Borrower set forth in the Credit
Agreement [(other than as set forth in Section 3.4(b) of the Credit Agreement)]4
and in the other Loan Documents are and will be true and correct, on and as of
the date of the Proposed Borrowing, except that (i) for purposes of this
Borrowing Request, the representations and warranties contained in
Section 3.4(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 5.1 of the Credit Agreement and (ii) to the extent that such
representations and warranties specifically refer to an earlier date, they were
true and correct in all material respects as of such earlier date; and

(B) at the time of and immediately after giving effect to the Proposed
Borrowing, no Default has occurred and is continuing.

[Signature Page Follows]

 

 

3  To be included for a Proposed Borrowing of Eurodollar Loans. Interest Periods
of nine, twelve or less than one month only available with the consent of each
Lender.

4  To be included for a Proposed Borrowing at any time other than on the
Effective Date.

 



--------------------------------------------------------------------------------

Exhibit B

Page 3

 

The Borrower has caused this Borrowing Request to be executed and delivered by
its duly authorized officer as of the date first written above.

 

Very truly yours,

 

ZYNGA INC.

By:      

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Morgan Stanley Senior Funding, Inc., as Administrative Agent

        for the Lenders party to the

        Credit Agreement referred to below

1 Pierrepont Plaza,

7th Floor Brooklyn,

New York, 11201

Attention: Agency Team

[Date]

Ladies and Gentlemen:

The undersigned, Zynga Inc. (the “Borrower”), refers to the Amended and Restated
Revolving Credit Agreement, dated as of July 21, 2011 and amended and restated
as of June 20, 2013 (as the same may be further amended, restated, amended and
restated, modified, extended and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and you, as Administrative Agent for such Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.5 of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of Loans
referred to below, and in that connection sets forth below the information
relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section 2.5 of the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of Loans
originally made on                          , 20     (the “Outstanding
Borrowing”) in the principal amount of $                     and currently
maintained as a Borrowing of [ABR Loans] [Eurodollar Loans with an Interest
Period ending on                          ,         ].

(ii) The Business Day of the Proposed [Conversion] [Continuation] is
                         ,         .1

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of Eurodollar
Loans with an Interest Period of             ] [converted into a Borrowing of
[ABR Loans] [Eurodollar Loans with an Interest Period of
[one/two/three/six/nine/twelve months][insert period less than one month]2]].3

 

1  Shall be a Business Day at least one Business Day in the case of ABR Loans
and at least three Business Days in the case of Eurodollar Loans, in each case,
after the date hereof, provided that any such notice shall be deemed to have
been given on a certain day only if given before 12 Noon (New York City time) in
the case of ABR Loans or before 11:00 a.m. (New York City time) in the case of
Eurodollar Loans, on such day.

2  Interest Periods of nine, twelve or less than one month only available with
the consent of each Lender.

3  In the event that either (x) only a portion of the Outstanding Borrowing is
to be so converted or continued or (y) the Outstanding Borrowing is to be
divided into separate Borrowings with different Interest Periods, the Borrower
should make appropriate modifications to this clause to reflect same.



--------------------------------------------------------------------------------

Exhibit C

Page 2

 

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].4

[Signature Page Follows]

 

4  In the case of a Proposed Conversion or Continuation, insert this sentence
only in the event that the conversion is from an ABR Loan to a Eurodollar Loan
or in the case of a continuation of a Eurodollar Loan.

 



--------------------------------------------------------------------------------

Exhibit C

Page 3

 

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

Very truly yours,

 

ZYNGA INC.

By:      

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

REVOLVING NOTE

New York, New York

                              ,             

FOR VALUE RECEIVED, ZYNGA INC., a corporation organized and existing under the
laws of the State of Delaware (the “Borrower”), hereby promises to pay to
                                         or its registered assigns (the
“Lender”), in Dollars, in immediately available funds, at the office of MORGAN
STANLEY SENIOR FUNDING, INC. (the “Administrative Agent”) located at 1
Pierrepont Plaza, 7th Floor Brooklyn, New York, 11201 on the Maturity Date (as
defined in the Credit Agreement referred to below) the unpaid principal amount
of all Loans (as defined in the Credit Agreement) made by the Lender to the
Borrower pursuant to the Credit Agreement, payable at such times and in such
amounts as are specified in the Credit Agreement.

The Borrower promises also to pay to the Lender interest on the unpaid principal
amount of each Loan incurred by the Borrower from the Lender in like money at
said office from the date such Loan is made until paid at the rates and at the
times provided in Section 2.10 of the Credit Agreement.

This Note is one of the Notes referred to in the Amended and Restated Revolving
Credit Agreement, dated as of July 21, 2011 and amended and restated as of
June 20, 2013, among the Borrower, the lenders party thereto (including the
Lender) and Morgan Stanley Senior Funding, Inc., as Administrative Agent (as the
same may be further amended, restated, amended and restated, modified, extended
and/or supplemented from time to time, the “Credit Agreement”) and is entitled
to the benefits thereof and of the other Loan Documents (as defined in the
Credit Agreement). As provided in the Credit Agreement, this Note is subject to
voluntary prepayment, in whole or in part, prior to the Maturity Date and the
Loans may be converted from one Type (as defined in the Credit Agreement) into
another Type to the extent provided in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

Exhibit D

Page 2

 

 

ZYNGA INC. By:      

Name:

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

GUARANTY AGREEMENT, dated as of             , 20             (as amended,
restated, amended and restated, supplemented, extended or otherwise modified
from time to time, this “Agreement”), made by and among each of the undersigned
guarantors (each, a “Guarantor” and, together with any other entity that becomes
a guarantor hereunder pursuant to Section 19 hereof, collectively, the
“Guarantors”) in favor of MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent (together with any successor administrative agent, the “Administrative
Agent”), for the benefit of the Lenders (as defined below) and the
Administrative Agent.

Reference is made to the Amended and Restated Credit Agreement dated as of
July 21, 2011 and amended and restated as of June 20, 2013 (as the same may be
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Zynga Inc.
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”)
and the Administrative Agent.

Each Guarantor is a direct or indirect Subsidiary of the Borrower.

It is a condition precedent to the making of Loans to the Borrower under the
Credit Agreement that each Guarantor shall have executed and delivered to the
Administrative Agent this Agreement.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. Each Guarantor will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to continue to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Definitions. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.3 of the Credit Agreement
also apply to this Agreement.

SECTION 2. Guarantee. (a) Each Guarantor hereby irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the Obligations of the Borrower. Each
Guarantor further agrees that the due and punctual payment of the Obligations of
the Borrower may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Obligation.

(b) To the maximum extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from and protest to the Borrower of any of the
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The obligations of each Guarantor hereunder shall not
be affected by (i) the failure of any Lender to assert any claim or demand or to
enforce any right or remedy against the Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (ii) any extension or renewal
of any of the Obligations; (iii) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement or any other Loan Document or other agreement; (iv) the failure or
delay of any Lender to exercise any right



--------------------------------------------------------------------------------

Exhibit E

Page 2

 

or remedy against any other guarantor of the Obligations; (v) the failure of any
Lender to assert any claim or demand or to enforce any remedy under any Loan
Document or any other agreement or instrument; (vi) any default, failure or
delay, wilful or otherwise, in the performance of the Obligations; or (vii) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor as a matter of law or equity or which would impair
or eliminate any right of any Guarantor to subrogation (other than payment in
full or release pursuant to Section 17 hereof).

(c) Each Guarantor further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of the Borrower or
any Subsidiary or any other Person.

(d) Except for the release or termination of a Guarantor’s obligations hereunder
as provided in Section 17, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason other than the payment in full in cash of the Obligations, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

(e) Each Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender upon the bankruptcy or reorganization of the Borrower or
otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which any Lender may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand by the Administrative Agent, forthwith pay, or cause
to be paid, to the Administrative Agent for distribution to the applicable
Lenders in cash an amount equal to the unpaid principal amount of such
Obligation.

(g) Upon payment in full by any Guarantor of any Obligation of the Borrower,
each Lender shall, in a reasonable manner, assign to such Guarantor the amount
of such Obligation owed to such Lender and so paid, such assignment to be pro
tanto to the extent to which the Obligation in question was discharged by such
Guarantor, or make such disposition thereof as such Guarantor shall direct (all
without recourse to any Lender and without any representation or warranty by any
Lender). Upon payment by any Guarantor of any sums as provided above, all rights
of such Guarantor against the Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior payment in full of all the Obligations
owed by the Borrower to the Lenders (it being understood that, after the
discharge of all the Obligations due and payable from the Borrower, such rights
may be exercised by such Guarantor notwithstanding that the Borrower may remain
contingently liable for indemnity or other Obligations).

 



--------------------------------------------------------------------------------

Exhibit E

Page 3

 

SECTION 3. Additional Agreements. Until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
under the Credit Agreement have been paid in full, each Guarantor covenants and
agrees with the Administrative Agent for the benefit of the Lenders that it will
be bound by each of the covenants contained in the Credit Agreement to the
extent applicable to such Guarantor.

SECTION 4. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender will have any duty to advise such Guarantor of information known to it or
any of them regarding such circumstances or risks.

SECTION 5. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.1 of the Credit Agreement. All communications and notices hereunder to
any Guarantor shall be given to it in care of the Borrower as provided in
Section 9.1 of the Credit Agreement.

SECTION 6. Survival of Agreement. All covenants, agreements, representations and
warranties made by each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Administrative Agent and shall survive the execution and delivery of
this Agreement, the other Loan Documents and the making of any Loans, regardless
of any investigation made by the Administrative Agent or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as any Obligation (excluding contingent obligations as
to which no claim has been made) is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

SECTION 7. Binding Effect; Several Agreement. (a) This Agreement shall become
effective as to each Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent (regardless
of whether any other Guarantor has executed and delivered a counterpart hereof)
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent.

(b) Following the effectiveness of this Agreement as to a Guarantor in
accordance with subsection (a) of this Section 7, this Agreement shall be
binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the Lenders and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer any of its rights or obligations hereunder or any interest herein
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

 



--------------------------------------------------------------------------------

Exhibit E

Page 4

 

SECTION 8. Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Guarantor or the Administrative Agent that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

SECTION 9. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.3 of
the Credit Agreement.

(b) Each Guarantor, jointly and severally, agrees to indemnify the
Administrative Agent and the other Indemnitees against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs or
reasonable and documented expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or the Borrower or any
Affiliate of the Borrower); provided that such indemnity shall not, as to any
Indemnitee, be available (x) to the extent that such losses, claims, damages,
liabilities, costs or reasonable and documented expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) if arising from a material breach by such Indemnitee or one of its
Affiliates of its obligations under this Agreement (as determined by a court of
competent jurisdiction by final and non-appealable judgment) or (z) if arising
from any dispute between and among Indemnitees that does not involve an act or
omission by the direct parent of the Borrower, the Borrower or its Subsidiaries
(as determined by a court of competent jurisdiction by final and non-appealable
judgment) other than any proceeding against the Administrative Agent or
Arrangers in such capacity.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 9 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Loan Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender.
All amounts due under this Section 9 shall be payable on written demand
therefor.

 



--------------------------------------------------------------------------------

Exhibit E

Page 5

 

SECTION 10. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 11, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.

(b) Except as expressly provided in Section 19, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into between the Administrative Agent
and each Guarantor with respect to which such waiver, amendment or modification
is to apply, in accordance with Section 9.2 of the Credit Agreement.

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 13. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 



--------------------------------------------------------------------------------

Exhibit E

Page 6

 

SECTION 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 16. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Guarantor or its properties in the courts of any jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section 16. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5. Nothing in this Agreement or any
other Loan Document will affect the right of either party to this Agreement to
serve process in any other manner permitted by law.

SECTION 17. Termination; Release of a Guarantor. (a) This Agreement and the
guarantees set forth herein shall terminate when all the Obligations (excluding
contingent obligations as to which no claim has been made) have been paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement.

(b) In the event that all the equity interests in any Guarantor are sold,
transferred or otherwise disposed of to a Person other than the Borrower or its
Subsidiaries in a transaction permitted under the Credit Agreement, the
Administrative Agent shall, at the Borrower’s expense, promptly take such action
and execute such documents as the Borrower may reasonably request to terminate
the guarantee of such Guarantor hereunder.

 



--------------------------------------------------------------------------------

Exhibit E

Page 7

 

SECTION 18. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any of and all the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 18 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 19. Additional Guarantors. It is understood and agreed that any
Subsidiary of the Borrower that is required to execute a counterpart of, or
joinder to, this Agreement after the date hereof pursuant to Section 5.10 of the
Credit Agreement shall become a Guarantor hereunder by (x) executing and
delivering a counterpart hereof to the Administrative Agent or executing a
joinder agreement hereto and delivering same to the Administrative Agent, in
each case as may be requested by (and in form and substance reasonably
satisfactory to) the Administrative Agent and (y) taking all actions as
specified in this Agreement as would have been taken by such Guarantor had it
been an original party to this Agreement, in each case with all documents and
actions required to be taken above to be taken to the reasonable satisfaction of
the Administrative Agent.

 



--------------------------------------------------------------------------------

Exhibit E

Page 8

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[INSERT GUARANTOR NAME], by       Name:   Title:

 

[INSERT GUARANTOR NAME], by       Name:   Title:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, by       Name:  
Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.1(c) of
the Amended and Restated Revolving Credit Agreement, dated as of July 21, 2011
and amended and restated as of June 20, 2013 (as the same may be further
amended, restated, amended and restated, supplemented, extended or modified from
time to time, the “Credit Agreement”), among Zynga Inc. (the “Borrower”), the
lenders from time to time party thereto and Morgan Stanley Senior Funding, Inc.,
as Administrative Agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

1. I am the duly elected, qualified and acting [            ]1 of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate. I am
providing this Compliance Certificate solely in my capacity as an officer of the
Borrower.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents. The financial statements for the fiscal [quarter][year] of the
Borrower ended [            ] attached hereto as ANNEX 1 or otherwise delivered
to the Administrative Agent pursuant to the requirements of Section 5.1 of the
Credit Agreement (the “Financial Statements”) present fairly in all material
respects as of the date of each such statement the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied[, subject to
normal year-end audit adjustments and the absence of footnotes]2. No Default has
occurred and is continuing as of the date hereof [, except for             ]3.
There has been no material change in GAAP or in the application thereof
applicable to the Borrower and its consolidated Subsidiaries since the date of
the audited financial statements referred to in Section 3.4 of the Credit
Agreement that has had an impact on the Financial Statements [, except for
            , the effect of which on the Financial Statements has been
[            ]]4.

 

 

1  Certificate may be signed by any Financial Officer of the Borrower (chief
financial officer, principal accounting officer, treasurer or vice president of
finance or corporate controller of the Borrower).

2  To be included only if the Compliance Certificate is certifying the quarterly
financials.

3  Specify the details of any Default, if any, and any action taken or proposed
to be taken with respect thereto.

4  If and to the extent that any change in GAAP that has occurred since the date
of the audited financial statements referred to in Section 3.4 of the Credit
Agreement had an impact on such financial statements, specify the effect of such
change on the financial statements accompanying this Compliance Certificate.



--------------------------------------------------------------------------------

Exhibit F

Page 2

 

4. Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) the Consolidated Leverage Ratio for the Measurement Period ending on the
last day of [            ]5.

5. Attached hereto as ANNEX 3 are the computations showing (in reasonable
detail) [(a)] calculations of the financial covenants specified therein [and
(b) information required by Section 5.1(c)(iv) of the Credit Agreement]6 as of
the date of this Compliance Certificate.

 

 

5  Insert the last day of the respective fiscal quarter or fiscal year covered
by the financial statements which are required to be accompanied by this
Compliance Certificate.

6  Clause (b) to be included only if the Compliance Certificate is certifying
the annual financials.

 



--------------------------------------------------------------------------------

Exhibit F

Page 2

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

ZYNGA INC. By:       Name:   Title:

 



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements to be attached if applicable]



--------------------------------------------------------------------------------

ANNEX 2

The information described herein is as of [            ,             ]7, (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [            ,             ]8 to the Computation Date (the “Relevant
Period”).

Consolidated Leverage Ratio

 

  a.       Consolidated Total Debt as at the Computation Date    $             
  b.       Consolidated Adjusted EBITDA9 for the Relevant Period ended on the
Computation Date    $                c.       Ratio of line a to line b   
            :1.00   d.       Level for the purposes of the Applicable Rate   
Level [1][2][3][4]

 

 

 

7  Insert the last day of the respective fiscal quarter or fiscal year covered
by the financial statements which are required to be accompanied by this
Compliance Certificate.

8  Insert the first day of the most recently completed four consecutive fiscal
quarters of the Borrower ended on the Computation Date.

9  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Adjusted EBITDA.



--------------------------------------------------------------------------------

ANNEX 3

The information described herein is as of the Computation Date.

 

Negative and Financial Covenants

   Amount   A. Section 6.4 (Restricted Payments)   

Aggregate amount of Restricted Payments made pursuant to Section 6.4(a) since
the Restatement Effective Date

   $                 B. Financial Covenants   

(i) Consolidated Total Debt to Consolidated Capitalization (Section 6.7)

  

(a) Consolidated Total Debt10

   $                

(b) Consolidated Capitalization11

   $                

(c) Ratio of line (a) to (b) represented as a percentage

                  % 

(ii) Minimum Cash Requirement (Section 6.8)

  

Unrestricted Cash of the Borrower and its Domestic Subsidiaries that are Loan
Parties

   $                 [C. Section 5.1(c) (Cumulative Retained Excess Cash Flow
Amount)   

(i) (a) initially, $0 or (b) commencing with the Compliance Certificate
certifying the fiscal year 2014 annual financial statements pursuant to
Section 5.1(a), Excess Cash Flow for all prior Excess Cash Flow Periods
(excluding the Excess Cash Flow Period described in clause (ii) below)

  

(ii) Excess Cash Flow for the Excess Cash Flow Period ended December 31,
20[__]12

   $                

(iii) Aggregate amount of Restricted Payments made pursuant to Section 6.4(b)
since the Restatement Effective Date

   $                

(iv) Line (i) plus line (ii) minus line (iii)

   $              ]13 

 

10  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Debt.

11  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Capitalization.

12  To be the last day of the relevant Excess Cash Flow Period (e.g., if
delivering the 2013 annual financials, such date would be December 31, 2013).

13  To be included only if the Compliance Certificate is certifying the annual
financials. This certificate should describe in reasonable detail the
calculations necessary to the determine the amount of Excess Cash Flow for the
applicable Excess Cash Flow Period.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

MATURITY DATE EXTENSION REQUEST

Morgan Stanley Senior Funding, Inc., as Administrative Agent

        for the Lenders parties to the

        Credit Agreement referred to below

1 Pierrepont Plaza

7th Floor Brooklyn

New York, 11201

Attention: Agency Team

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of July 21, 2011 and amended and restated as of June 20, 2013 (as the same
may be further amended, restated, amended and restated, modified, extended
and/or supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among Zynga Inc., the lenders
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. In accordance with Section 2.18 of the Credit Agreement,
the undersigned hereby requests [(i)] an extension of the Maturity Date from
[            ], 20[_] to [            ], 20[_], [(ii) the following changes to
the Applicable Rate to be applied in determining the interest payable on Loans
of, and fees payable under the Credit Agreement to, Consenting Lenders in
respect of that portion of their Commitments (and related Loans) extended to
such new Maturity Date, which changes shall become effective on [            ],
20[_]] [and] [(iii) the amendments or modifications to the terms of the Credit
Agreement to be effected in connection with this Maturity Date Extension Request
as set forth below, which amendments shall become effective on [            ],
20[_]:

[            ]].

 

ZYNGA INC., as Borrower

By:

      Name:   Title:



--------------------------------------------------------------------------------

Exhibit G

Page 2

 

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date. The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

 

Name of Institution:   By       Name:   Title:

For any Institution requiring a second signature line:

 

By       Name:   Title:

 